 HUB PHARMACY, INC.Hub Pharmacy,Inc.andRetail Clerks Union, Local648RetailClerksInternationalAssociation,AFL-CIO. Case 20-CA-9175January 7, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSKENNEDY AND PENELLOOn September17, 1974,Administrative Law JudgeRichard D.Taplitz issued the attached Decision inthisproceeding.Thereafter,theRespondent filedexceptions and a supporting brief,theChargingParty filed a response,and the General Counsel filedan answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative-Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Hub Pharmacy, Inc.,San Francisco, California, its officers, agents, succes-sors, and assigns, shall take the action set forth in theAdministrative Law Judge's recommended Order.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLrrz, Administrative Law Judge: Thiscase was tried at San Francisco, California, on July 18,1974. The charge was filed on May 7, 1974, by the RetailClerksUnion,Local 648, Retail Clerks InternationalAssociation,AFL-CIO, herein called the Union. Thecomplaint issued on June 4, 1974, and, as amended at theopening of the trial, alleges that Hub Pharmacy, Inc.,herein called Respondent, violated Section 8(a)(5) and (1)of the National Labor Relations Act, as amended.IThe unopposedmotion of counsel for the GeneralCounselto correctthe transcript of the record is granted as followsOn p 28, 14, "1974" ishereby changedto "1973 "2CfBagelBakersCouncilof Greater New York and its Employer-Members,174NLRB 622, 623, 628,enfd.in pertinent part 434 F 2d 884(C A 2, 1970)3The parties stipulated and I find that"During the calendar yearending December31, 1973,Broemmel Pharmacy,Bowerman Pharmacy,BurtonPharmacy,Cal-MedicalPharmacy,GoldenGate Pharmacy,Issue69The primaryissue iswhether Respondent refused tobargain with the Union in violation of Section 8(a)(5) and(1) of the Act by repudiatingan agreementthat had beenreached and withdrawing from a multfemployer bargainingunit after its bargaining agent had commenced negotia-tions with the Union.All parties were given full opportunity to participate, toproduce relevant evidence,to examine and cross-examinewitnesses,to argue orally,and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondent.Upon the entire record 1 of the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation engaged in theretail pharmaceutical business with its principal place ofbusiness in San Francisco, California. Respondent is amember of the San Francisco County PharmaceuticalAssociation,herein called the Association. For thosemembers who authorize the Association to do so, itbargains on a multiemployer basis with the Union. About60 percent of the Association's 100 members have grantedsuch authority. The question of whether the Association isauthorized to represent Respondent is a central issue inthis case. The General Counsel has not alleged or proventhat Respondentmeetsthe Board's jurisdictional standardson an individual basis. The complaint alleges jurisdictionbased on Respondent's participation in the Association'smultfemployer bargaining unit. Jurisdiction is thereforeestablished only if the General Counsel is successful inproving that Respondent is part of that multiemployerunit.2 The parties have stipulated to facts which establishthat employer participants in the multiemployer bargainingunit are subject to the Board's jurisdiction.3Itherefore find that the Association and its employer-members who are part of the multiemployer bargainingunit mentioned above are engaged in commerce within themeaningof Section 2(6) and (7) of the Act. My findingwith regard to the status of Respondent is deferred untilthe issueofmultiemployerbargaining unit ishereafterconsidered and resolved.11.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.Hubbard Pharmacy,and Physicians Pharmacy were engaged in theoperation of retail drug stores, were engaged in the retail sale of drugs andother merchandise,and were,among others,employer-members of the SanFranciscoCountyPharmaceutical Association,and were part of the multi-employer bargaining unit described in paragraph VI of the complaintDuring the calendar year ending December 31,1973, said pharmacies, in thecourse and conduct of their business operations,sold goods at retail valuedin excess of$500,000 and purchased and received goods valued in excess of$10,000, directly from suppliers located outside the State of California"216 NLRB No. II 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA.The Events1.BackgroundThe Association conducts continuing educational pro-grams,represents theAssociationbefore governmentbodies,and performs many services required by itsmembers. For the last 20 years the Association hasengaged in multiemployer collective bargaining with theUnion on behalf of those of its members that haveauthorized it to do so. About 60 of the Association's 100members have authorized the Association to representthem in such collective bargaining. For many years theAssociation,on behalf of those members, has hadsuccessive collective-bargaining contracts with the Union.It is stipulated and I find that Respondent was bound bythe 1970-73 contract. Respondent contends that since theexpiration of that contract it has not been a part of themultiemployer unit.Itwas also stipulated and I find that the bargaining unitcovered by the 1970-73 contract was:Allemployeesof employer-members of the SanFranciscoCounty Pharmaceutical Association per-forming work and services connected with or incidentalto the handling or selling of all merchandise employedby employer-members of Employer's Association,including Respondent, excluding culinary employees,retaildelivery employees, office clerical employees,guards and supervisors as defined in the Act .4Itwas further stipulated and I find that unit was and isappropriate for purposes of collective bargaining withinthemeaning of Section 9(b) of the Act. While concedingthat the unit is appropriate, Respondent contends that it isnot included within that unit.On October 2, 1970, Respondent, through its president,MichaelGoldstein, executed an authorizationwhichstated:Ihereby ailthorize and empower the SAN FRANCIS-CO PHARMACEUTICALassociation to negotiate onmy behalf with Retail Clerks' Union, Local 648, andagree to accept and be bound by any modifications sonegotiated after they have been approved by the SanFrancisco County Pharmaceutical Association.A copy of the authorization was given to the Union.The 1970-73 contract was executed by the Associationand the Union on March 18, 1971, and was effective fromNovember 1, 1970, to October 31, 1973. That contractprovided for a year-to-year renewalunless a notice wasgiven to modify or cancel at least 60 days prior to theexpiration date. The contract contained a union-securityclause and 98 or 99 percent of the employees who workedmore than 30 days were members of the Union. About 300employees are covered by the contract.4 It is clear from the credited testimony of Alvin J. Pezner,executivesecretary of the Association,that the expression"employer-members,"It is the practice of the parties to have the contract signedby the Association rather than by the employer-members.2.The 1973 negotiationsOn August 28, 1973, the Union sent to the Association anotice of its desire to change the contract. A copy of thenotice was sent to the employer-members of the Associa-tion including Respondent.On June 12, 1973, in anticipation of the Union's notice,theAssociation held a meeting at which a negotiatingcommittee was formed. Notice of that meeting containingquestions relating to counterproposals had been sent to allthemembers of the Association including Respondent.On September 26, October 3, 10, 15, 24, and 31, andNovember 19 and 26, 1973, the Association and the Unionmet and bargained collectively with respect to the rates ofpay,wages, hours of employment, and other terms andconditions of employment of the employees employed bythe employer-members of the Association in the multiem-ployer bargaining unit.On November 13, 1973, the employer-members of theAssociation held a meeting in which the progress ofnegotiations was discussed. Notice of that meeting was sentto Respondent.At the November 26, 1973, meeting between theAssociation and the Union an understanding was reachedon the terms of a collective-bargaining agreement for 1973-76. It was further agreed that the understanding wassubject to ratification and approval by the employees inthemultiemployer bargaining unit and by the employer-members of the Association before it was to become finaland binding.On September 26, 1973, when negotiations began, nonew authorization cards had been signed by the employer-members of the Association authorizing the Association tobargain for them. At the end of October or beginning ofNovember 1973 the Association sent out new authorizationcards for signature by the employer-members. By Decem-ber 3, 1973, some 44 employer-members had signed ' theauthorizations and by the date of the trial, July 18, 1974,about 60 employer-members had signed. As of the day ofthe trial,Alvin J. Pezner, the executive secretary of theAssociation and the owner of one of the employer-members, had not signed. He credibly testified that it washis practice to sign the authorization at the same time thecontract was executed. Respondent is currently a memberof the Association with paid-up dues, but it has not signedthe 1973 authorization. There is no written rule in theAssociation's bylaws or anywhere else requiring memberswho want to be represented for bargaining to submitwritten authorizations.On December 4, 1973, the Association held a meetingwith its members in which the November 26 agreementwas discussed. A notice of that meeting had-been sent toRespondent. On or about December 5, 1973, the employ-ees in the multiemployer bargaining unit ratified andapprovedtheagreementthathad been reached onNovember 26.Sometimein January 1974, the employer-when used in describing the collective-bargaining unit, referred only tothose members who have authorized the Association to bargain for them HUB PHARMACY, INC.71members of the Association ratified and approved thatagreement.Although the dual ratifications made theNovember 26 agreementa final andbinding collective-bargaining agreement between the Association and theUnion,5 the contract had not yet been executed as of thedate of the trial. The Union had drafted its understandingof that contract but the Association disagreed with some ofthe language and that disagreement was still beingdiscussed. The primary dispute related to the compensa-tionof certain relief pharmacists. Pezner, the executivesecretary of the Association, credibly testified that thecontract is retroactive to November 1, 1973, but as it wasnot yet executed, some of the members were voluntarilypaying the increases and some of them might not be payingthem.At the first negotiatingsessionof September 26, 1973,the Union asked the Association for a list of the employer-members who were represented by the Association.William E. Price, Jr., the vice president of the Union,credibly testified that he sought a current list of whom theAssociation represented because there could have beenstores opening or closing. The Association did not furnisha list at that time saying that it was being prepared. TheUnion requested the list on a number of occasionsthereafter but it was not until about May 15, 1974, that theAssociation furnished the Union with a partial list. Thatwas well after negotiations had been completed and theagreementratified.The Association furnished the Unionwith a second list in early July 1974. Respondent's namedid not appear on either list. The Union has not beensupplied with copies of the new authorizations of anyemployer-members.3.The discussions between the Respondent andtheUnion and Respondent's letter of March 5,1974William E. Price, vice president and business representa-tive of the Union, had conversations with a number of theemployer-members of the Association while making hisrounds as business representative. In mid-November 1973(the negotiations with the Association had been going onsince September 26, 1973), Price had such a conversationwithWilliam F. Campana, the executive vice president ofRespondent.6 Campana said that he had heard that theUnion was seeking double time on Sunday and holidaysand an additional night premium,.and that it would bealmost impossible for Respondent to live with that. Theydiscussed the fact that the Union's proposals would onlyaffect a relatively few stores in San Francisco. Campanasaid that he would go back to his committee and see if theycould give them some relief.? Subsequently, Price discussedthe matter with Eric C. Lyons, the president of the Union,and they decided that they would drop those proposals. Insubsequent negotiations with the Association, they did inSThisfinding is based on the admission of Respondent in its amendedanswer6Campana,as well as Michael Goldstein,the president of Respondent,has authority to hire and discharge employees I find that they are bothsupervisors within the meaning ofthe Act.7These findings are based on the testimony of Price and Campana,which was in substantial agreement9These findings are based on the credited testimony of Price.Campanafact withdraw those proposals. Two or three weeks afterPrice'sconversationwithCampana, he saw Campanaagain and told him that the Union had dropped theproposals that Campana had objected to relating to night,Sunday, and holidaypremiums.Campana replied, "Well,that's reallygreat.That could certainly help us." Pricereplied, "Well, that's good," and left.In January 1974 (whichwas wellafter the November 26,1973, agreement had been reached between the Union andtheAssociation),Price had a third conversation withCampana. This time Michael Goldstein, Respondent'spresident,was alsopresent. Campana and Goldstein toldPrice that they had objections to the contract and they didnot feelthat they could live with it. Price said that hethought their objections had been met as the Union haddropped the things they had objected to. Campana thensaid that his auditor told him that they could not afford topay union wages. Price replied that they showed a lack ofgood faith in that the Union had dropped the proposalsthey had objected to and now they had further objections.Campana told Price that if they could have status quo andcontinue with the old contract, they would do so and paythe oldrates.Price replied thatan agreementhad beennegotiated .8On' or about March 11, 1974, the Union received thefollowingletterdatedMarch 5, 1974, from Respondent:Pursuant to my conversation with Mr. William Priceover the past 2 months,Iam writingthis letter toinform you that Hub Pharmacy, Inc. will not berenewingitsUnion Contract.All avenues of solution have been discuess [sic] withour accountants and auditors and the only one whichcan solveour financialdilemma isnot to continue withthe Union.Sincerely,/s/Michael GoldsteinPresident.A week or two after receipt of that letter, Price hadanother conversation with Goldstein. Price asked Gold-steinwhether he had reconsidered and whether heintended to sign the contract. Goldstein replied that itwould be financially impossible for hire to do so.94.Respondent's contentionsThe General Counsel's theory of the case is thatRespondent attempted an untimely withdrawal from themultiemployerbargainingunit. Respondent, on the otherhand, contends that there is no "withdrawal" issue in thatRespondent had never been a member of the Associationfor the purposesof bargainingfor the 1973-76 contract.Respondent thereforearguesthat the case law to beand Goldstein testified in substantial accord,but theyalso averred thatPrice asked whether they were going to sign the contract.Price acknowl-edged in his testimony that in a subsequent conversation he did askCampana and Goldstein whether they intended to sign. I credit Prices'assertion that this subject was brought up in that subsequent conversation9 This finding is based on the testimony of Price and Goldstein, whichwas in substantial accord 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDapplied is that dealing with whether a company enters intoa multiemployer bargaining unit rather than whether itwithdraws from one.Pezner,the executive secretary of the Association,testified that prior to each contract the Association alwayssent out a request for new authorizations.He averred thatthere was no ongoing authorization and that the authoriza-tions for each separate contract expired with the contract.In substance,histestimonywas that there was nocontinuing authorization from the 1970 authorizations thatcould apply to the 1973 negotiations.He averred that itwas the practiceof the Unionto get stores who were notrepresented by the Association to sign or not sign on theirown and that the Association only represented those storesthat signed an authorization.Campana,an officer of Respondent,testified that he didnot sign a1973 authorization and that he had theunderstanding theRespondent would not be in theAssociation for bargaining purposes.He did not explainwhat his understanding was based on.Price,the vice president of the Union,acknowledgedthat he was familiar with the practice of the Association ofrequesting signed authorizations from employer-membersand that he had seen such authorizations in the past. Asindicated above,he repeatedly asked for a list of theemployer-members represented by the Association but hewas not shown it until aftertheNovember 26, 1973,agreement had been reached.In its brief Respondent argues that the Union attemptedto have Respondent sign separately from the Associationbecause it knew that Respondent had not authorizedbargainingby the Association. I do not believe that thefacts set forth above can support the conclusion that theUnion engaged in any individual bargaining with Respon-dent.Respondent received a number of notices concerningthe bargaining going on between the Union and theAssociation.When negotiations with the Association werenearing completion Respondent raised its objection to thepremium pay proposals of the Union. The Union did notbargainwithRespondent about those objections. TheUnion continued bargaining with the Association andwithdrew those demands in the course of that bargaining.In January 1974 when Campana and Goldstein asked Priceif they could continue with the old contract, which wouldhave been on an individual basis, Price refused.Price didask Goldstein whether he had reconsidered his letter ofMarch5,1974,and whether he intended to sign thecontract,but that was after Goldstein had notified theUnion in writing that Respondent would not"continuewith the Union." Price's reference to the signing of acontractwas simply another way of asking whetherRespondent had changed its mind since writing the letter.In determiningwhether thiscase involvesa withdrawalfrom the multiemployer unit as opposed to an initial entryinto that unit for the 1973 negotiations,the actions of thepartiesaswellas the explanations concerning theirsubjective understandings must be considered.B.Analysis and ConclusionsMultiemployer bargaining is consensual in nature. Nosuch relationship can exist in the absence of assent by allthe parties. A formal delegation of authority is not neededto establish a multiemployer bargaining unit as long as themembers of the group have unequivocally indicated theirintention to be bound by group rather than individualbargaining.N.LR.B.v.Dover Tavern Owners' Association,412 F.2d 725 (C.A. 3, 1969).Respondent, in its brief,argues that the instant case isanalogous to the situation inDon Mendenhall,Inc.;194NLRB 1109 (1972). In theMendenhallcase,the Boardrefused to find that an employer was bound by multiem-ployer bargaining where the employer did not submit anew power of attorney to an association.However, otherfactors in that case render it inapposite.InMendenhalltheprior contract had covered only the members of the Union.The Unionwas, therefore,not the exclusive representativeof all the employees in the bargaining unit.The Boardspecifically noted that member-only recognition does notsatisfy statutory norms.In addition,in theMendenhallcasethe Association's bylaws required members to submit newpowers of attorney before the negotiation of each newagreement.In the instant case,the Association'sbylawscontain no such requirement.The Board has set forth rules to insure the stability ofmultiemployer bargaining units oncethey have beenvoluntarily established.Those rules were set forth inRetailAssociates, Inc.,120NLRB 388, 395 (1958), where theBoard held:Among other things, the timing of an attemptedwithdrawal from a multiemployer bargaining unit, asBoard cases show,is an important lever of control inthe sound discretion of the Board to ensure stability ofsuch bargaining relationships.We would accordinglyrefuse to permit the withdrawal of an employer or aunion froma dulyestablished multiemployer bargain-ing unit,except upon adequate written notice givenprior to the date set by the contract for modification, orto the agreed-upon date to begin the multiemployernegotiations.Where actual bargaining negotiationsbased on the existing multiemployer unit have begun,we would not permit, except on mutual consent, anabandonment of the unit upon which each side hascommitted itself to the other,absent unusual circum-stances.The rules set forth inRetail Associateshave beenconsistently followed by the Board.Beck Engraving Co.,Inc.,213 NLRB No. 13 (1974);Connell Typesetting Co.,212NLRB 918 (1974);The Evening News Association,154NLRB 1494 (1965), enfd. 372 F.2d 569 (C.A. 6, 1967);Sheridan Creations, Inc.,148 NLRB 1503 (1964), enfd. 357F.2d 245 (C.A. 2, 1966).In the instant case,bargaining negotiations based on theexisting multiemployer unit had begun before Respondentnotified the Union that it did not desire to be bound bygroup bargaining.There was no consent on the part of theUnion for Respondent to abandon the multiemployer unit.There areno "unusual circumstances"present tojustifywhat would otherwise be an untimely unilateral withdraw-al.The fact that Respondent may have considered theresults of the group bargaining economically undesirabledoes not amount to such"unusual circumstances."Tulsa HUB PHARMACY, INC.73SheetMetal Works, Inc.,149 NLRBf 1487 (1964), enfd. 367F.2d 55 (C.A. 10, 1966). There was no dissipation of theAssociation's membership which could'amount to "unusu-al, circumstances" as was present inConnell TypesettingCo., supra.ioItremainsto be considered whether Respondent didwithdraw unilaterally from the Association in an untimelymanner or whether Respondent was never part of themultiemployerrunit for the 1973 negotiations.Pezner's testimony that the 1970 authorizations did notconstituteongoing authority' for the Association torepreserit the employer-members in the 1973 negotiations,as well as Campana's testimony thatitwas'his understand-ing that he would not be in the Association for collectivebargaining because he did not sign the'! 973 authorization,must be weighed against the actions of both the Associa-tion and the Respondent. With regard to the Association, itbegan bargaining on September 26, 1973, at a time when ithad not even requested its employe-members to signauthorizations for the 1973 negotiations.Many of theauthorizations had not 'yet been signed at the time that theNovember 26, 1973, agreement was reached. Pezner was anemployer-member . Hof the Associationaswellas itsexecutive secretary and he spoke for the Associationthroughout the negotiations without having signed a 1973authorization. As of the date of the trial he had still notsigned one. In spite of this the Association, by entering intonegotiations, led the Union to believe it (Respondent) hadauthority to act on behalf of employer-members.Iam persuaded that Respondent's actionswere such asto make the Union reasonably believe that the Associationwas authorized to represent it in a multtemployer unit. Theauthorization that Respondent had signed in 1970 was notlimited to, the 1970 negotiations. It was completelyopenended and is continuing in nature.Respondent received a number of notices ofmeetingsregarding the multiunit bargaining, but gave no indicationto either the Association or the Union that it did not wantto be part of that unit until well afternegotiationshad beenunderway.Respondent, in effect, participated in the multiemployerunit bargaining. In mid-November 1973, when Campanaprotested concerning the Union's demand forpremiumholiday and weekend pay, that protest was keyed to ademand the Union had made of the 'Association inbargaining in the multiemployer unit. The result of thatprotest was a withdrawal of that demand by the Union insubsequent negotiationswith the Association in themultiemployer unit.The fact that Respondent did not sign a 1973 authoriza-tion is not controlling. The Association bylaws did notrequire such an authorization. None of the employer-members had signed when negotiations began and manyhad not signed at the time that the November 26, 1973,agreement was reached. Under all thesecircumstances IiuRespondent has not raised any question concerning whether theUnion represented a majority of its employees However, even if the Uniondid not represent a majority of Respondent's employees there would havebeenno "unusual circumstances "Where a unit consists of all theemployees on a multtemployer basis, the majoritystatusmust be keyed tothe overall unit and not one part thereofBeck Engraving Co, Inc, suprai iThis finding is based on the presumption of continued majority raisedam persuaded that Respondent was a part of themultiemployer bargaining unit when negotiations beganfor the 1973 agreement and that it subsequently attemptedto back out of that multiemployer unit because it did notlike the-results of the bargaining.In sum,I find that the multiemployer bargaining unitdescribed above, which included Respondent, is appropri-ate for the purpose ofbargaining; that the Association andits employer-members, including Respondent, who are partof that multiemployer unit, are employers within themeaning of'the Act and meet the Board's jurisdictionalstandards;that the Unionrepresentsa majority of theemployees in that bargaining unit; ii that on September 26,Respondent was part of that unit; that by its letter to theUnion of March 5, 1974, in' which it informed the Unionthat it would "not be renewing its Union Contract" andthat it would not "continue with the Union", Respondentrepudiated the agreement that the Association had madeon its behalf in the multiemployer bargaining unit and ineffect withdrew from that multiemployer unit; and that thewithdrawal took place without the consent of the Unionand without "unusual circumstances" that would warrantan otherwise untimely withdrawal.I therefore find that Respondent refused to bargain withthe Union in violation of Section 8(aX5) and (1) of the Actby its repudiation of the agreement reached on its behalfby the Association and by its untimely withdrawal fromthe multiemployer bargaining unit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedtoceaseand desist therefrom and to take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent, in violation of its dutyunder Section 8(aX5) of the Act, has repudiated theagreement reached on its behalf by the Association in themultiemployer bargaining unit and has untimely with-drawn from that unit, the usual remedy would be forRespondent to be ordered to honor and abide by thatagreement, and to remain in the multiemployer bargainingunit until .it can timely withdraw. However, as of the dateby the existenceof a recently expired contractcontaining a union-securityclause,the continued recognition and bargaining with the Union by theAssociation,and the credited testimonyof Union VicePresident Price that98 or 99 percent of those employeeswho workedmore than30 days weremembers of the Union Respondent has not raised any issue concerning theUnion's majority status. 74DECISIONS OFNATIONALLABOR RELATIONS BOARDof the trial, no collective-bargaining contract had actuallybeen executed because of certain differences that remainedbetween the Association and the Union.Penzer, the executive secretary of the Association,credibly testified that the agreement is retroactive toNovember 1, 1973, but as it had not yet been executed,some of the members were voluntarily paying the increasesand some of them might not be paying them. Under thesecircumstances,Ishall, recommend that Respondent beordered to honor and abide by any collective-bargainingcontract which is actually executed by the Association onbehalf of the employersin themultiemployerbargainingunit.12 In addition, I shall recommend that Respondent beordered to refrain from withdrawing from that multiem-ployer bargaining unit except upon adequate written noticegiven pnor to the date set by the contract for modification,or to the agreed-upon date to begin the multiemployernegotiations;or,except at such other time as it maylawfully withdraw.CONCLUSIONS OF LAW1.The Association and its employer-members, includ-ingRespondent,who are part of the multiemployerbargaining unit set forth below, are employers engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:Allemployees of employer-members of the SanFranciscoCounty Pharmaceutical Association (theterm "employer-members" as used herein includes onlythose employers who have authorized the Associationto represent them in the multiemployer bargainingunit)performing work and services connected with orincidental to the handling or selling of all merchandiseemployed by employer-members of Employer's Associ-ation, including Respondent,excluding culinary em-ployees, retail delivery employees, office clerical em-ployees,guards and supervisors as definedin the Act.4.The Union is the exclusive representative of theemployees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment, and other terms and conditions ofemployment.5.By repudiating the agreement that the Associationhad made on its behalf in negotiations with the Union insaidmultiemployer bargaining unit and by untimelywithdrawing from that multtemployer bargaining unit,Respondent has violated Section 8(a)(5) and,(1) of the Act.12 If such a contract is by its terms retroactive,then Respondent as to berequired to honor it retroactively.13 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and Order,and all objections thereto shall be6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact,conclusions of law,and upon the entire record and pursuant to Section10(c) ofthe Act,I hereby issue the following recommended:ORDER isRespondent, Hub Pharmacy,Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargaincollectivelywith Retail ClerksUnion,Local 648,RetailClerksInternational Association,AFL-CIO,by repudiating the agreement made on itsbehalfby the San FranciscoCountyPharmaceuticalAssociation in the following multiemployer bargainingunit:All employees of employer-members of the SanFranciscoCounty Pharmaceutical Association (theterm"employer-members"as used hereinincludes onlythose employers who have authorized the Associationto represent them in the multiemployer bargainingunit) performing work and services connected with orincidental to the handling or selling of all merchandiseemployed by employer-members of Employer's Associ-ation, including Hub Pharmacy, Inc., excluding culi-nary employees, retail delivery employees, officeclerical employees, guards and supervisors as defined inthe Act.(b)Withdrawing from said multiemployer bargainingunit except upon adequate written notice given prior to thedate set by the contract for modification, or to the agreed-upon date to begin the multiemployer negotiations; orexcept at such other time as it may lawfully withdraw.(c) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrightsguaranteed to them by Section 7 of the Act.2.Take the following affirmative action to effectuatethe policiesof the Act:(a)Honor and abide by any collective-bargainingcontract executed by the Association on its behalf in saidmultiemployer bargaining unit.(b) Post at its San Francisco, California, facilities copiesof the attached notice marked "Appendix." 14 Copies of thenotice on forms providedby theRegionalDirector forRegion 20, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 20, indeemed waived for all purposes.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." HUB PHARMACY, INC.75writing, within 20 days from the date of this Decision, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentauthorized the Association to represent them inthemultiemployer bargaining unit) performingwork and services connected with or incidental tothehandlingor selling of all merchandiseemployed by employer-members of Employer'sAssociation, includingHub Pharmacy, Inc.,excludingculinary employees, retail deliveryemployees, office clerical employees, guards andsupervisors as defined in the Act.WE WILL NOTrefuse to bargain collectively withRetail ClerksUnion, Local648, Retail Clerks Interna-tionalAssociation,AFL-CIO,by repudiating theagreement made on our behalf by the San FranciscoCountyPharmaceutical Association in the followingmultiemployer bargaining unit:All employeesof employer-members of theSan FranciscoCountyPharmaceutical Associa-tion(the term "employer-members"asusedherein includes only those employers who haveWE WILL NOT withdraw from said multiemployerbargaining unit except upon adequate written noticegivenprior to the date set by the contract formodification, or to the agreed-upon date to begin themultiemployer negotiations;or except at such othertime we may lawfully withdraw.WE WILL honor and abide by any collective-bar-gaining contract executed by said Association on ourbehalf in said multiemployer bargaining unit.HuB PHARMACY, INC.